Citation Nr: 0613022	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-01 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to June 5, 2005, 
for a 70 percent evaluation for bipolar disorder.

2.  Entitlement to an effective date prior to June 5, 2005, 
for a rating of total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and R.D.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, in July 2002, which continued the veteran's 30 
percent disability rating for bipolar disorder.  A subsequent 
rating decision, dated June 2003, denied entitlement to TDIU.  
A rating of 50 percent was assigned, effective December 27, 
2001, in a December 2002 rating decision.  A subsequent 
rating decision of November 2005 increased the veteran's 
bipolar disorder rating to 70 percent and granted TDIU, 
effective June 5, 2005.  

The case was previously before the Board in December 2004, 
where the above issues, and the issue of entitlement to 
service connection for hearing loss were remanded for 
additional development.  Following the November 2005 
Supplemental Statement of the Case (SSOC), the veteran 
indicated that he was satisfied with the action taken and 
that he wished to withdraw his appeal.  He did indicate, 
however, that he wished to appeal the effective date of June 
5, 2005 for the increased rating of 70 percent and the TDIU 
rating.  Thus, the veteran has withdrawn his appeal for 
service connection for hearing loss and an increased rating 
for his bipolar disorder, and the Board lacks jurisdiction to 
address these issues.  38 C.F.R. § 20.204.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following certification of the veteran's appeal to the Board, 
in correspondence received December 2005, the veteran has 
indicated that he is satisfied with the VA's decisions 
regarding the increased rating assigned and the award of 
TDIU, but that he wished to appeal the June 2005 effective 
date of the 70 percent rating and TDIU rating established by 
the November 2005 rating decision.  

The Board notes that the November 2005 Supplemental Statement 
of the Case, issued prior to the veteran's challenge to the 
effective date of the increased rating and TDIU, did not 
provide the laws regarding effective dates concerning claims 
for increase.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the appellant was provided with 
notice of what type of information and evidence was needed 
to substantiate his claim for an increased rating including 
TDIU, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for such.  
As this question is involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
as to the type of evidence that is needed to establish an 
earlier effective date for his claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, with 
respect to the claim for an earlier 
effective date for the awards of the 70 
percent rating for bipolar disorder and 
TDIU.  See 38 C.F.R. § 3.159 and Dingess, 
supra.  

2.  Thereafter, the RO should review the 
record and adjudicate the issue of 
entitlement to an effective date earlier 
than June 5, 2005, for the grant of an 
increased rating for bipolar disorder and 
TDIU.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be furnished 
a Supplemental Statement of the Case, which 
includes laws pertaining to effective dates 
for claims for increase.  An appropriate 
period of time for response should be 
provided.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





